                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )       Case No. 20-CR-04095-SRB
                                               )
JEREMIAH EZEKIEL BROWN,                        )
                                               )
                Defendant.                     )

                                           ORDER

       Before the Court is Magistrate Judge Willie J. Epps’s Report and Recommendation (Doc.

#52) to deny Defendant Jeremiah E. Brown’s Motion to Suppress Evidence (Doc. #28). Defendant

Brown filed Objections to the Report and Recommendation on August 12, 2021. (Doc. #54.) After

an independent, de novo review of the pending motion, the record, and applicable law, the Court

adopts Judge Epps’s findings of fact and conclusions of law.

       Accordingly, it is hereby ORDERED that Judge Epps’s Report and Recommendation

(Doc. #52) is ADOPTED and shall be attached to and made part of this Order. Defendant Brown’s

Motion to Suppress Evidence (Doc. #28) is DENIED and Defendant Brown’s Objections to

Report and Recommendation (Doc. #54) are OVERRULED.

       IT IS SO ORDERED.
                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH, JUDGE
Dated: August 17, 2021                              UNITED STATES DISTRICT JUDGE




            Case 2:20-cr-04095-SRB Document 55 Filed 08/17/21 Page 1 of 1
